Citation Nr: 9921429	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, 
which denied the benefits sought on appeal.  The appellant served 
on active duty from July 1963 to April 1967. 


REMAND

In correspondence received by the Board in July 1999, the veteran 
indicated that he wished to have an personal hearing before a 
member of the Board; however, as he did not have money to travel 
to Washington, D.C., he wished to have such hearing at a local VA 
office.  Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
personal hearing before a member of the 
Board, to be held at the RO.

Upon completion of the requested development, and according to 
established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this action, 
the Board intimates no opinion as to the ultimate  determination 
warranted in this case. No action is required of the appellant 
until he receives further notice.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










